Citation Nr: 0030513	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-11 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under section 1151, Title 38, United States Code, for 
the cause of the veteran's death, as a result of VA 
hospitalization and treatment.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of section 1318, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1955; he died on September [redacted], 1973.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  A notice of disagreement was received in April 1999, 
a statement of the case was issued in May 1999, and a 
substantive appeal was received in May 1999.


FINDINGS OF FACT

1.  The veteran was admitted to a VA medical facility in June 
1973 for treatment of malignant hypertension.

2.  The veteran died in September 1973; his death certificate 
lists the cause of death as cardiorespiratory arrest, due to 
or as a consequence of chronic renal failure.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

4.  Cardiovascular-renal disease, including hypertension, was 
not manifested during the veteran's service or within one 
year of discharge from service, and the evidence of record 
does not otherwise show a relationship between the veteran's 
military service and the development of cardiovascular-renal 
disease, including hypertension.

5.  The evidence does not show that VA medical treatment in 
1973 resulted in additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.

6.  The veteran did not have a total disability rating in 
effect during his lifetime.


CONCLUSIONS OF LAW

1.  Cardiovascular-renal disease, including hypertension, was 
not incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000); 
38 C.F.R. § 3.303 (2000). 

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); "Veterans Claims Assistance Act 
of 2000," Pub. L. No. 106-475 (2000); 38 C.F.R. § 3.312 
(2000).

3.  The criteria for entitlement to dependency and indemnity 
compensation (DIC) under section 1151, Title 38, United 
States Code, for the cause of the veteran's death as a result 
of VA hospitalization and treatment have not been met.  
38 U.S.C.A. §§ 1151, 1310 (West 1991 & Supp. 2000); 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000);  38 C.F.R. §§ 3.312, 3.358 (2000).

4.  The criteria for entitlement to DIC under section 1318, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§ 1318 (West 1999 & Supp. 2000); "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000); 38 C.F.R. § 3.358 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's claim that she 
should be entitled to receive dependency and indemnity 
compensation (DIC) benefits as a result of the veteran's 
death.  While her appeal essentially involves one matter, 
i.e., entitlement to death benefits, her claim really 
involves three separate legal theories.  

I.  Service Connection for the Cause of the Veteran's Death.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other conditions, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110,; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as cardiovascular-renal 
disease, including hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that prior to November 9, 2000, persons 
submitting claims for VA benefits had the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim was well-grounded.  
38 U.S.C.A. § 5107(a)(West 1991).  This requirement also 
applied to claims for service connection for the cause of 
death.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
However, effective November 9, 2000, the law was amended to 
removed the well-grounded requirement.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board views this removal of the prior well-
grounded claim requirement to be clearly beneficial to the 
appellant.  

Looking to the claims file, the Board notes that although a 
summary of VA hospitalization in June 1973 is of record, an 
attempt to obtain any other VA medical records relating to 
treatment in 1973 has been unsuccessful.  Documentation in 
the claims file is to the effect that records from treatment 
that far back are not available at the VA Medical Center in 
question.  There is nothing to suggest that any such records 
are available, and the Board believes that no useful purpose 
would be served by delaying appellate review for another 
search for VA medical records.

In September 1998, the appellant submitted a claim for 
entitlement to DIC benefits.  The Certificate of Death 
reflects that the veteran died in September 1973.  The cause 
of death is listed as cardiorespiratory arrest, due to or as 
a consequence of chronic renal failure.  The summary of VA 
hospital treatment from June to August 1973 shows that the 
veteran was hospitalized at that time for malignant 
hypertension.  During the hospitalization, renal failure 
developed.  It therefore appears that the underlying medical 
problem leading to death was cardiovascular-renal disease, 
including hypertension.

Service medical records show blood pressure readings of 
148/88 on entrance examination in January 1952 and 136/88 on 
discharge examination in December 1954.  No cardiovascular 
disorders, including hypertension, were clinically noted, nor 
was any renal problem reported.  It appears from the 1973 VA 
hospitalization summary that the veteran first became aware 
of hypertension in 1972.  There is no evidence of record 
showing that cardiovascular-renal disease, including 
hypertension, was manifested during the veteran's military 
service, or within one year of discharge from service.  
Moreover, there is no competent evidence to otherwise suggest 
a relationship to the veteran's military service.  

II.  38 U.S.C.A. § 1151.

In the appellant's September 1998 claim for DIC benefits, she 
indicated that she was claiming entitlement to DIC based on 
the theory that the veteran's death was due to VA medical 
treatment.  Subsequent statements from the appellant and her 
representative include a contention that the veteran 
developed a staphylococcal infection during VA 
hospitalization and this infection led to his death.   

According to the law, compensation and dependency and 
indemnity compensation shall be awarded for a qualifying 
death of a veteran in the same manner as if such death were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
It must be shown that the death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran at a VA facility, and the proximate cause of death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).  For claims filed prior 
to October 1, 1997, the claimant did not have to show an 
element of fault on the part of the VA.  Jimison v. West, 13 
Vet. App. 75, 77 (1999).  However, effective October 1, 1997, 
Congress amended 38 U.S.C.A. § 1151, to include a requirement 
that the claimant prove fault on the part of the VA, as set 
forth above.  Id. at 77.  Since the appellant in this case 
filed her claim in September 1998, fault on VA's part must be 
shown. 

Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).  Several conditions govern the determination 
of whether any additional disability, or death, resulted from 
VA hospitalization or treatment.  First, it is necessary for 
the veteran to show that the veteran's death was actually the 
result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered.  38 C.F.R. § 3.358(c)(3).

The appellant contends that the veteran underwent VA medical 
treatment in 1973, and developed a staphylococcal infection, 
which led to his chronic renal problems and death.  The Board 
notes that the record contains a VA hospitalization report 
reflecting a period of hospitalization for the veteran from 
June 1973 to August 1973, with a diagnosis of malignant 
hypertension.  However, the hospital summary does not include 
any reference to a staphylococcal infection.  As noted 
earlier, there are no other VA medical records in the claims 
file from that time period. 

The Board has carefully reviewed all the evidence of record, 
but finds no medical evidence that the veteran developed an 
additional disability due to fault on the part of the VA in 
furnishing hospital care, or medical or surgical treatment.  
The Board does not dispute the appellant's contentions that 
she believes the veteran developed an infection during his 
1973 VA treatment, which led to his eventual death.  However, 
the 1973 hospital summary does not support such a finding.  
Moreover, even if the veteran did have such an infection, 
there is no evidence to support the appellant's view that 
such infection led to the veteran's death.  The Board 
stresses here that the appellant as a layperson is not 
competent to offer a medical opinion regarding causation or 
an opinion that any negligence or fault by VA caused any 
additional disability.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-495 (laypersons are not competent to render 
medical opinions).  Rather, medical evidence is needed on 
this point.  In this case, there is simply no medical 
evidence suggesting that the veteran's fatal disabilities 
were in any manner related to negligence or fault during the 
course of VA hospitalization, medical treatment, or surgery.  
In the absence of such evidence, the appellant has not 
satisfied the elements of DIC under section 1151, Title 
38, United States Code, for the cause of the veteran's death, 
as a result of VA hospitalization and treatment.

III.  38 U.S.C.A. § 1318.

The provisions of 38 U.S.C.A. § 1318 provide that DIC 
benefits are payable to the surviving spouse in the same 
manner as if the veteran's death was service connected when 
the veteran at the time of death was in receipt of or 
entitled to receive compensation for a service-connected 
disability that was continuously rated totally disabled by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. § 
1318(b).  

The Board notes that a final rule effective January 21, 2000, 
amended 38 C.F.R. § 3.22(a), which defined "entitled to 
receive" so as to exclude the "hypothetical" entitled-to-
receive section 1318(b) basis recognized in earlier cases.  
65 FR 3388 (January 21, 2000); but see Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991)("where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply unless Congress provided otherwise or permitted the 
[Secretary] to do otherwise and the Secretary did so").  In 
light of the foregoing, as the appellant's claim was filed 
prior to the January 2000 change in the law, the most 
favorable version to the appellant must apply.  However, 
considering that the former version of 38 C.F.R. § 3.22(a) 
was more favorable, in that it allowed for examination of 
whether the veteran may have "hypothetically" been entitled 
to a total rating, the Court has held that it is the 
claimant's responsibility to provide a specific detailed 
claim in order to obtain an adjudication of a particular 
section 1318 hypothetically "entitled to receive" theory.  
Cole v. West, 13 Vet. App. 268, 279 (1999).

In this case, the evidence reflects that the veteran did not 
have a total rating in effect at the time of his death.  
Additionally, the appellant has not made a specific claim for 
consideration of a "hypothetical" total rating, as set 
forth by the Cole Court.  As such, the Board need not examine 
the hypothetical situation on appeal.  In short, as the 
veteran was not rated by VA as totally disabled for a 
continuous period of at least 10 years immediately preceding 
his death, or for five years following discharge from 
service, see 38 U.S.C.A. § 1318(b), there is no legal basis 
for entitlement to DIC under 38 U.S.C.A. § 1318.

Conclusion

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such an approximate balance of positive and negative 
evidence regarding any issue material to the determinations 
to otherwise permit favorable action.  


ORDER

The appeal is denied as to all issues.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

